DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 31 March 2020. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 31 March 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “axially extending pin” of claim 11 (in contrast to the pin of claim 10) that appears to be located on the projection to interact with the housing/torque-proof component must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
	The figures only show an axially extending pin located on the housing/torque-proof component. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,845,271 to WOOLLENWEBER et al. (hereinafter “WOOLLENWEBER”) in view of United States Patent No. 9,528,389 to Koerner et al. (hereinafter “KOERNER”).

(A) Regarding Claim 1:
	WOOLLENWEBER teaches:

a bearing housing (Fig. 1, 11); and 
a bearing bush (19) which is arranged in a central bore for radially mounting a turbocharger rotor (13) in the bearing housing; 
wherein, in a region of a first axial end (i.e. the left side of Fig. 1), the bearing bush has a flange (33) which is configured integrally with the bearing bush and which is coupled to the bearing housing.
However, the difference between WOOLLENWEBER and the claimed invention is that WOOLLENWEBER does not explicitly teach the flange includes a radially outwardly extending projection designed to interact with the bearing housing as an anti-rotation safeguard for the bearing bush.
	KOERNER teaches:
A bearing bush is coupled to a flange collar (Figs. 4-5, 12), wherein the flange collar includes a radially outwardly extending projection (13 and also others 14, 15) which is designed to interact with a cutout (27) in the bearing housing as an anti-rotation safeguard for the bearing bush.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of WOOLLENWEBER to include at least one radially outwardly extending projection mated with a cutout in the bearing housing, as taught by KOERNER, in order to provide rotation prevention means and thereby achieve the predictable result of a bearing busing held against rotation in the mounted state (KOERNER column 3, lines 51-53).

	(B) Regarding Claim 2:
		WOOLLENWEBER as modified by KOERNER further teaches:
			The projection (13 KOERNER, Fig. 5) is configured as a cam.

(C) Regarding Claim 3:
		WOOLLENWEBER as modified by KOERNER further teaches:
A cutout (27 KOERNER, Fig. 5) is provided in a radial side wall of the bearing housing, which cutout interacts with the projection (13 KOERNER, Fig. 5), in order to prevent a rotation of the bearing bush (KOERNER column 3, lines 51-53).

(D) Regarding Claim 4:
		WOOLLENWEBER as modified by KOERNER further teaches:
A depth of the cutout (27 KOERNER, Fig. 5) corresponds to at least half an axial extent of the projection (13 KOERNER, Fig. 5).

(E) Regarding Claim 5:
		WOOLLENWEBER as modified by KOERNER further teaches:
A depth of the cutout (27 KOERNER, Fig. 5) is at least as great as an axial extent of the projection (13 KOERNER, Fig. 5).

(F) Regarding Claim 6:
		WOOLLENWEBER as modified by KOERNER further teaches:
A depth of the cutout (27 KOERNER, Fig. 5) is greater than an axial extent of the projection (13 KOERNER, Fig. 5).

(G) Regarding Claim 7:
		WOOLLENWEBER as modified by KOERNER further teaches:


(H) Regarding Claim 8:
		WOOLLENWEBER as modified by KOERNER further teaches:
The projection (13 KOERNER, Fig. 5) serves for axially securing the bearing bush (9 KOERNER, Fig. 5; 19 WOOLLENWEBER, Fig. 1).

(I) Regarding Claim 9:
		WOOLLENWEBER as modified by KOERNER further teaches:
The projection (13 KOERNER, Fig. 5) for axially securing the bearing bush (9 KOERNER, Fig. 5; 19 WOOLLENWEBER, Fig. 1) interacts with a housing cover or a torque-proof component (12 WOOLLENWEBER, Fig. 1) of an axial bearing of the turbocharger rotor (1, WOOLLENWEBER, Fig. 1).

(J) Regarding Claim 10:
		WOOLLENWEBER as modified by KOERNER further teaches:
An axially extending pin (see WOOLLENWEBER annotated Fig. 1 below) is arranged on the housing cover or the torque-proof component (12 WOOLLENWEBER, Fig. 1) of the axial bearing, which pin interacts with the projection (13 KOERNER, Fig. 5) for axially securing the bearing bush.
		NOTE ON PRIOR ART INTERPRETATION:
Modified WOOLLENWEBER has the radially outwardly extending projection (13 of KOERNER) on the flange 33. The flange 33 also has an axially extending pin that interacts with an axially extending pin of the upstream component 12. Thus, the axially extending pin of the upstream component 12 (see annotated Fig. 1 below) interacts with the projection via the axially extending pin of the bearing bush flange.


    PNG
    media_image1.png
    1040
    690
    media_image1.png
    Greyscale


(K) Regarding Claim 11:

An axially extending pin (see annotated WOOLLENWEBER Fig. 1 below) is arranged in a region of a radial end of the projection (13, KOERNER Fig. 5; i.e. at the radially inner end), which pin interacts with the housing cover or the torque-proof component (12, WOOLLENWEBER Fig. 1) of the axial bearing for axially securing the bearing bush.


    PNG
    media_image2.png
    1043
    848
    media_image2.png
    Greyscale


(L) Regarding Claim 12:
		WOOLLENWEBER as modified by KOERNER further teaches:


(M) Regarding Claim 13:
		WOOLLENWEBER as modified by KOERNER further teaches:
A supercharging apparatus for an internal combustion engine comprising: a compressor with a compressor housing and a compressor impeller (15 WOOLLENWEBER Fig. 1) which is arranged therein; and a bearing unit (comprising bearing bush 19 WOOLLENWEBER Fig. 1) as claimed in claim 1.

(N) Regarding Claim 14:
		WOOLLENWEBER as modified by KOERNER further teaches:
The supercharging apparatus is an exhaust gas turbocharger and comprises a turbine with a turbine housing and a turbine wheel (14 WOOLLENWEBER Fig. 1) which is arranged therein.

(O) Regarding Claim 15:
		WOOLLENWEBER as modified by KOERNER further teaches:
The depth of the cutout (27 KOERNER Fig. 5) is from 1.5 to 2.5 times greater than the axial extent of the projection (13 KOERNER Fig. 5).


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 3,090,546 to WOOLLENWEBER Jr. teaches a pin into the bearing housing to prevent rotation. US 9,494,047 to Schumnig teaches a bearing bush with a flange collar. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745